DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
CLAIM 2:
In line 3, delete “the” at the end of the line.
In line 5, before “of” insert --of each spring--.
In line 5, replace “each” with --at least one--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anping (CN 208174263 w/ reference made to included translation).
In re Claim 1, Anping teaches a thermally protected metal-oxide varistor as seen in Figure 2, comprising a disconnecting unit (2, 3, 5), a first varistor assembly (6), and a second varistor assembly (7); wherein the first varistor assembly and the second varistor assembly are connected in series through a low-melting-point alloy layer (4); wherein when the low-melting-point alloy layer is fused, the disconnecting unit acts to cut off the low-melting-point alloy layer, and the disconnecting unit disconnects the first varistor assembly from the second varistor assembly (paragraph 3 of page 4 of translation).
In re Claim 2, Anping teaches that the disconnecting unit comprises an inner frame (5), a slider (2) and at least one spring (3), and the slider and the at least one spring are both placed inside the inner frame; a first end of the each spring of the at least one spring is pressed against the inner frame, a second end of the each spring is pressed against the slider, and the at least one spring is in a compressed state; the slider is fixed by the low-melting-point alloy layer, the at least one spring and the inner frame; wherein when the low-melting-point alloy layer is fused, the slider is driven by a rebound force of the at least one spring to move and cut off the low-
In re Claim 3, Anping teaches a first convex stand is arranged on the first varistor assembly, the first convex stand is provided with a first upper bottom surface and a first inclined surface, and the first inclined surface is at an angle of 90-180 degrees to the first upper bottom surface; the second varistor assembly is provided with a second convex stand, the second convex stand is provided with a second upper bottom surface and a second inclined surface, and the second inclined surface is at an angle of 90-180 degrees to the second upper bottom surface; the low-melting-point alloy layer is arranged between the first upper bottom surface and the second upper bottom surface to connect the first convex stand and the second convex stand; a first end of the slider is pressed against the first inclined surface, the second inclined surface and the low-melting-point alloy layer, and a second end of the slider is pressed against the at least one spring (paragraph 3 of page 4 of translation).
In re Claims 4, 10, and 11, Anping teaches a teleindication assembly, wherein the teleindication assembly comprises a first teleindication electrode 10, a second teleindication electrode 11 and a stopper 12; wherein when the disconnecting unit functions, the first teleindication electrode frees a restriction of 
In re Claim 5, Anping teaches that the first varistor assembly comprises a first varistor extraction electrode 601, a first varistor chip 602, and a first varistor series electrode 603 (last paragraph of page 3 of translation); the second varistor assembly comprises a second varistor extraction electrode 701, a second varistor chip 702, and a second varistor series electrode 703 (first paragraph of page 4 of translation); the first convex stand is arranged on the first varistor series electrode; the second convex stand is arranged on the second varistor series electrode (paragraph 3 of page 4 of translation).
In re Claim 6, Anping teaches a first extraction electrode 9 and a second extraction electrode 8, wherein the first extraction electrode and the second extraction electrode are respectively placed on both sides of the inner frame; the first extraction electrode is connected to the first varistor extraction electrode, and the second extraction electrode is connected to the second varistor extraction electrode (paragraph 2 of page 4 of translation).
In re Claims 7 and 12, Anping teaches wherein a quantity of the at least one spring (3) is two, and the two springs are respectively located on both sides of the first varistor assembly and the second varistor assembly (as seen in Figure 2, paragraph 3 of page 4 of translation).
In re Claims 8 and 13, Anping teaches wherein the slider slides left and right (as seen in Figure 2) or slides up and down under the rebound force of the at least one spring (as seen in Figure 9).
In re Claims 9, 14, and 15, Anping teaches a housing 1, wherein the housing is provided with a viewing window (paragraph 5 of page 4 of translation).
In re Claims 16-18, Anping teaches that the housing 1 and an inner frame 5 form an isolated and insulated cavity for covering exposed electrical bodies (paragraph 5 of page 4 of translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Xu (CN 1953109 w/ included translation) teaches placing two varistors 2 in series with a meltable alloy 4 that separates them when they overheat (Figure 6B).  Xu also teaches a device 9 for signaling when the varistor 2 overheats (Figure 8B).  
Daum et al (9,640,352) teaches an overvoltage protection unit with a varistor 7 and solder 3 that melts to release brackets 1 and 1’.  When solder melts, slider 4 is biased by a spring to further separate said brackets (col 5 lines 20-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        6/18/21

/DANNY NGUYEN/Primary Examiner, Art Unit 2836